 In theMatterof SEARS ROEBUCK ANDCOMPANY and LOCAL 214, MAILORDER,WAREHOUSE&DISTRIBUTIONWORKERS,ILWU,CIOCase No. 8-3979Jurisdiction:general merchandising mail order industry.Investigation and -Certification of Representatives:existence of question : re-fusal to accord petitioner recognition until certified by the Board; electionnecessary. (-Unit Appropriate for Collective Bargaining:all employees in the operating andauditing divisions of one of Company's mail order plants, with specifiedinclusions and exclusions.SUPPLEMENTAL DECISIONANDDIRECTION OF ELECTIONOctober 19, 1942On July 29, 1942, the National Labor Relations Board, herein calledthe Board, issued a Decision and Order in the above-entitled proceed-ing,' dismissing the petition of the above-named union on the groundthat the unit sought therein was inappropriate, for the purposes ofcollective bargaining.On August 10, 1942, the Union filed with theRegional Director for the Eighteenth Region (Minneapolis, Minne-sota) a further petition, which was thereafter designated as CaseNo.XVIII-R-571, requesting an investigation and certification ofemployees of the Company in a unit different than that previouslyrequested.On September 3, 1942, the Union filed with the Board amotion requesting that the record in Case No. R-3979 be reopened andconsolidated with Case No. XVIII-8-571, and that an election bedirected among employees in the unit sought in the last-named casewithout hearing; or, in the alternative, that the record in CaseNo. R-3979 be, incorporated in Case No. XVIII-R-571 and that anelection be directed.On September 14, 1942, the Board issued Notice to show cause why(1) the Decision and' Order in Case No. R-3979 should not be vacated,(2) the petition in that case should not be reinstated,.(3) the petitionin Case No. XVIII-R-571 should not be made a part of the record^41N.L.R.B 191.44 N. L. It. B., No. 92a.5070 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDin Case No. R-3979 and considered as an amendment to the petitionin Case No. R-3979, (4) the Statement of Regional Director concern-ing claims of authorization for the purpose of representation in CaseNo. XVIII-R-571 should not be made a part of the record in CaseNo. R-3979, and (5). the Board should not reconsider the, Decisionand Order in Case No. R-3979, as thus supplemented, and proceed toanew Decision without further hearing.The Company thereafter filed "Notice, of Objections of Sears Roe-buck and Company to the Motion of Petitioner," denying that theUnion represents a substantial number of employees of the Company,stating, among other things, that conditions obtaining at the time ofthe former proceeding no longer exist, and requesting opportunity topresent additional evidence.'The Board, having considered the objections of the Company andbeing of the opinion that insufficient cause to the contrary hacl beenshown, on September 25, 1942, issued an 'Order 2 vacating the Decision and Order in Case No. R-3979, reinstating the petition In thatcase,making the petition in Case No. XVIII-R-571 a part of the-,record in Case No. R-3979 and treating it as tin amendment to thepetition in Case No. R-39.79, and making the Statement of RegionalDirector concerning claims of authorization for the purpose of repre-sentation in Case No. XVIII-R-571 a part of the record in CaseNo: R-3979.Thereafter, the Board was informed-by the Regional Director thatthe American Federation of Labor was claiming an interest in theseproceedings and that it had made a showing of representation amongemployees of the Company.'Upon the entire record in the case, the Board makes the following:SUPPLEMENTAL FINDINGS, OF FACTI.THEBUSINESS OF THE COMPANY-Sears Roebuck and Company ie a New York corporation, licensedto do business in,the State of Minnesota. It maintains 595 retail storesin 47 States, 10 mail order houses, and 20 factories.The presentproceeding involves a mail order house and retail store in Minneapolis,Minnesota.During `the year 1941, the Company purchased for itsMinneapolis mail order department approximately $6,000,000 worthof goods, approximately 50 percent of which was transported to itfrom outside the State of Minnesota.During the same period, itpurchased about $1,000,000 worth of goods for its. retail store inMinneapolis.Approximately 50 percent of such goods was pur-chased outside the State of Minnesota.The Company's sales from its'44 N.L.R B 506 SEARS ROEBUCKAND COMPANY509mail order department during this' period totaled about $9,000,000.Approximately 50 percent of such sales was to persons living outsidethe State of Minnesota.During the same period the Company soldfrom its Minneapolis retail store approximately $1,500,000 worth ofmerchandise of which about 20 percent was sold and delivered topersons outside Minnesota.The Company admits that it is engaged in commerce within themeaning of the National. Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDLocal 214, Mail Order, Warehouse&DistributionWorkers, ILWU,isa labor organization affiliated with the Congress of IndustrialOrganizations,admitting to membership employees of the Company.American Federation of Labor is a labor organization,admitting tomembership employees of the Company.III.'THE QUESTION CONCERNING REPRESENTATIONThe Union,by letter dated May 24, 1942, requested the,Companylo bargain-with it.The Company refused to bargain until;the Unionhas been certified.A pay-roll,check made by the Trial Examiner atthe hearing and a statement of the Regional Director made in CaseNo. XVIII-R-571 show that the Union represents a substantial num-ber of employees of the Company in the unit hereinafter foundappropriate.eaWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company,within the meaningof, Section 9 (c) and Section 2 (6) and(7) of the Act.IV.THE APPROPRIATE UNITThe Union and the Company stipulated at the hearing tliat' 28specified departments should be iiicluded' within the unit and thatabout 15 others should be excluded therefrom.They ' disagreed as to9 departments which the Union desired to' exclude and the Companywished to'include.The amended petition now before us'seeks a unit2a The pay-i oil check showed that the Union submitted 612 application cards, of which129 were dated between May and August 1941, 283 between S,ptember and December 1941,62 between January and May 1942, 43 in June 1942, and 73 wcie undated '- Of the cardssubmitted, 590 contained apparently genuine original signatures and 337 contained signa-turesjof persons whose names appear on the Company's pay roll of June 18-1942, whichlists the names of 1,354 pen sonsThe statement of the Regional Director in Case No XVIII-R-571 shows that the Unionsubmitted 186 membership application cards dated between November 1940 and August 1942,all bearing apparently genuine original signatures and 134 bearing names of persons listedon the Company s pay roll of August 28, 1942, which contains 1,135 names ,,The Union alsosubmitted to the Regional Dnector petitions containing the apparently genuine originalsignatures of 390 personsThe petitions were all signed August 5 and 7 1942 and 354 ofthe 390 signatures are of peisoas whose names appear on the pay roll of' - u'net -8 19 2 510DECISIONSOF NATIONALLABOR RELATIONS BOARDidentical with that for which the Company previously contended, ex-cept that it fails to mention work heads, whom. the Union formerlysought toexclude, and extra employees,whom the Company wished to.exclude.The Union requests a unit of all employees in the operatingand auditingdivisions of the Company'smail order plant in Minne-apolis,including outside warehouses 2 and 3, but excludingall execu-tives, supervisory employees,timekeepers,,auditing department 168,buyers and reorder clerks,specialmerchandise department,depart-ment series 400, personnel and medical departments, special police,special staff, efficiency department, credit union, office of order admin-istration,watchmen,and allretailstore and retail warehouseemployees.3The unit now requested by the Union consists of employees perform-ing both physical and clerical work involved in the mail order, dis-tribution,and warehousing operations of the Company.It includesall employees engaged in similar or related work connected with suchoperations.We find that, in general, it constitutes an appropriateunit.The Company employs about 20 work heads whom the Union wishesto 'exclude and the Company desires to include.They are in chargeof from 3 to 10 employees whom they direct,and perform actual workduring more than 50 percent of their time.They do not have-au-thority to hire or discharge employees but may recommend hiring anddischarging.We shall include them within the unit.The Company considers as an "extra"employee any person whohas not completed-24 consecutive weeks of work.Such employees aredenied certain privileges granted to regular employees,such as mem-bership in the credit union, long-term credit,illness allowances, grouphospitalization insurance,and eligibility for profit-sharing.-They areemployed'to take care of seasonal fluctuations and may or may not beretained permanently.At the time of the hearing approximately 10percent of the employees on the pay roll were within this category, andit is impossible to determine what percentage will be retained on apermanent basis., In view of the long period during which employees.are considered"extra," we do not believe that these employees shouldbe denied representation.We shall include them within the unit.We find that all employees in the operating and auditing divisions,of the Company'smail order plant in Minneapolis,including outsidewarehouses 2 and 3, work heads, and extra employees, but excluding3At the hearing,the exclusions agreed upon were designated as follows retail warehouseand store employees,department seises 400, departments 131A,107 and 204,208, 211, 131,180 and1805, 133,164, 101,104, 156, 168,142, all confidential employees including secre-taries of managers and assistant managers,allexecutives,department managers, andassistant department managers. It is apparent from the Union'smotion'that it intendedits present unit description to exclude the same employees as those agreed upon for ex-clusion at the heaiing,plus iwatchmen,whom the Company desired to exclude. SEARS ROEBUCKAND COMPANY511all. executives I , supervisory employees, timekeepers, auditing depart-ment 168, buyers and reorder clerks, special merchandise depart-ment, department series 400, personnel and medical departments, spe-cial police, special staff, efficiency department, credit union, office oforder administration, watchmen, and all retail store and retail ware-collective bargaining within the meaning of Section 9 (b) of the Act.Y. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.The Unionrequested at the hearing that the pay roll for June 18, 1942, be used todetermine eligibility of employees to vote.The Company asked thata current pay roll be used. In view of all the circumstances of thecase, and in accordance with our usual practice, we shall direct thatthe employees of the Company eligible to vote in the election shall bethose in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Eelectionherein, subject to the limitations and additions set forth in theDirection.We shall accord the American Federation of Labor a place on theballot, since it made some showing of representation among employeesof the Company.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRnc'rrD that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Sears Roebuck andCompany, Minneapolis, Minnesota, an election by secret ballot shallbe conducted as early as possible but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Eighteenth Region, acting in this mat-ter as agent for the National Labor Relations Board, and subject- toArticle III, Section 9, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV above, who wereemployed during the pay-roll period immediately preceding thedate of this Direction, including any such employees who did not workduring said pay-roll period because they were ill or on vacation or in 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe active military seryice'or training of the United States, or tempo-rarily laid off, but excluding any who have since quit or been dis-charged for cause, to determine whether they desire to be representedby Local 214, Mail, Order,Warehouse & DistributionWorkersILWU, CIO, or by the American Federation of Labor for -the pur-poses of collective bargaining, or by neither.'MR. GERARD D. REILLY "took no part in the consideration of theabove Supplemental Decision and Direction of Election.